                      Fred W. Triem
                      Alaska Bar No. 7912140
                      Box 129
                      Petersburg, AK
                      99833-0129
                      (907) 772-3911 (phone & fax)
                      triemlaw@alaska.net
                      Attorney for Plaintiff




                                               IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA — FIRST JUDICIAL DISTRICT AT JUNEAU



                      PETER ADAMS,                   :
                                                     :
                                     Plaintiff,      :
                                                     :
                               vs.                   :                     Case No.
                                                     :
                      KAKE TRIBAL CORPORATION [KTC], :
                      JEFFREY W. HILLS, AND          :
                      ROBERT D. MILLS,               :
                                                     :
                                     Defendants.     :
                                                     :
                                                     :


                                         COMPLAINT FOR CORPORATE GOVERNANCE

FRED W. TRIEM
                               (ANCSA §§ 7(h)(1)(A) and 7(o) – [43 U.S.C. §§ 1606(h)(1)(A) and 1606(o)])
 Attorney at Law
     Box 129
Petersburg, Alaska
   99833-0129
                              Peter Adams, plaintiff in the above captioned action, by and through his attor-
triemlaw@alaska.net

 (907) 772-3911       ney, Fred W. Triem of Petersburg, Alaska, for his cause of action alleges and avers:


                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                     31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                    Page 1 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 1 of 13
                                    I. PARTIES – Shareholder, Corporation, Corporate Officers

                              (1)     Plaintiff Peter Adams [hereinafter: Adams] is a shareholder of Kake Tribal
                      Corporation.

                              (2)     Kake Tribal Corporation [hereinafter: KTC”] is an Alaska Native Village
                      Corporation, as this term is defined in the Alaska Native Claims Settlement Act [ANCSA]
                      § 3(j) [43 U.S.C. § 1602(j)]. KTC is incorporated in Alaska; KTC presently is a business-
                      for-profit corporation in good standing with the Alaska Department of Commerce,
                      Community, and Economic Development.

                              (3)     Jeffrey W. Hills is the chief executive officer [CEO] of KTC.

                              (4)     Robert D. Mills is the president of KTC, a member of its board of directors,
                      and holds other offices within KTC’s subsidiary and affiliate business enterprises and
                      related corporations.

                                                  II. JURISDICTION – Federal Question
                               ANCSA §§ 7(h)(1)(A) and 7(o) [43 U.S.C. §§ 1606(h)(1)(A) and 1606(o)]

                              (5)     This court has original jurisdiction over this civil action under 28 U.S.C.
                      § 1331 because this suit arises under the laws of the United States, specifically: ANCSA
                      §§ 7(h)(1)(A) and 7(o) [43 U.S.C. §§ 1606(h)(1)(A) and 1606(o)], as further explained in
                      ¶¶ 10, et seq., below.
                              (6)     This court has supplemental jurisdiction over the state law claims under
                      28 U.S.C. § 1367 because the state law claims are so closely related to the federal claims
FRED W. TRIEM
 Attorney at Law      that they form part of the same case and controversy under Article III of the United States
     Box 129
Petersburg, Alaska    Constitution, as explained in ¶¶ 11, et seq., below.
   99833-0129
triemlaw@alaska.net
                              (7)     The United States District Court for the District of Alaska (i.e., this court)
 (907) 772-3911
                      has personal jurisdiction over all of the parties to this action.

                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                         31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                        Page 2 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 2 of 13
                                             III. VENUE – First Judicial District [28 U.S.C. § 81A]

                              (8)     Venue is proper at Juneau, within the First Judicial District, because KTC
                      maintains its headquarters and principal office in Kake, Alaska, which is situated within
                      the First Judicial District, approximately 150 kilometers (90 miles) south of Juneau and
                      approximately 175 kilometers (110) miles north of Ketchikan, Alaska.

                              (9)     Juneau is one of the venue locations recognized in 28 U.S.C. § 81A.


                      IV. PREDICATE FACTS – KTC Violates Principles of Corporate Governance –

                          KTC fails to provide timely financial data, violates Equal Treatment Rule, etc.

                              (10)    In some years, KTC conducts an audit of its financial records, a process that

                      is required by ANCSA § 7(o) [43 U.S.C. § 1606(o)], which provides:

                              (o)     Annual audit; place; availability of papers, things, or property to
                                      auditors to facilitate audits; verification of transactions; report to
                                      stockholders
                              The accounts of the Regional Corporation shall be audited annually in accor-
                              dance with generally accepted auditing standards by independent certified
                              public accountants or independent licensed public accountants, certified or
                              licensed by a regulatory authority of the State or the United States. The
                              audits shall be conducted at the place or places where the accounts of the
                              Regional Corporation are normally kept. All books, accounts, financial
                              records, reports, files, and other papers, things, or property belonging to or in
                              use by the Regional Corporation and necessary to facilitate the audits shall
                              be available to the person or persons conducting the audits; and full facilities
                              for verifying transactions with the balances or securities held by depositories,
                              fiscal agent, and custodians shall be afforded to such person or persons. Each
FRED W. TRIEM
 Attorney at Law
                              audit report or a fair and reasonably detailed summary thereof shall be
     Box 129
Petersburg, Alaska
                              transmitted to each stockholder (underlining added).
   99833-0129
triemlaw@alaska.net
                              (11)    ANCSA § 7(h)(1)(A)(iii) confers upon KTC’s shareholders certain rights
 (907) 772-3911
                      and privileges of shareholding, including “all rights of a shareholder in a business

                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                           31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                          Page 3 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 3 of 13
                      corporation organized under the laws of the State.”

                              (12)    The “laws of the State” include AS 10.06.433(a), which requires KTC to
                      “send an annual report to the shareholders not later than 180 days after the close of the
                      fiscal year,” and which imposes a state law duty that is parallel to the federal law:

                              Sec. 10.06.433.           Annual report to shareholders; content; financial
                                                        statement on request.
                              (a)     The board shall send an annual report to the shareholders not later
                              than 180 days after the close of the fiscal year or the date on which notice of
                              the annual meeting in the next fiscal year is sent under AS 10.06.410,
                              whichever is first. A corporation with less than 100 holders of record of its
                              shares, as determined under AS 10.06.408, is exempt from this annual
                              requirement unless its articles or bylaws impose the requirement. The annual
                              report must contain a balance sheet as of the end of the fiscal year and an
                              income statement and statement of changes in financial position for the fiscal
                              year, accompanied by a report on the fiscal year by independent accountants
                              or, if there is no such report, the certificate of an authorized officer of the
                              corporation that the statements were prepared without audit from the books
                              and records of the corporation (underlining added).

                              (13)    In some years, KTC has not conducted an audit, or at least not within the
                      year immediately following the fiscal year for which its audited report was due to be sent
                      to its shareholders. In such years, KTC did not send a financial report to its shareholders
                      as it is required to do by ANCSA § 7(o) and by AS 10.06.433(a).

                              (14)    Instead of sending an audited financial report to its shareholders within a
                      reasonable time after the end of the fiscal year, KTC waited several years, after which the
FRED W. TRIEM
 Attorney at Law
                      auditor prepared tardy reports that were not sent to shareholders.
     Box 129
Petersburg, Alaska
   99833-0129                 (15)    KTC’s audited financial reports for 2016 - 2017 and for 2017 - 2018 were
triemlaw@alaska.net

 (907) 772-3911
                      not sent to its shareholders until late in the following year, when the data was stale, was
                      past the period of usefulness, and past the 180 day time allowed by AS 10.06.433(a).
                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                          31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                            Page 4 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 4 of 13
                              (16)    KTC is now in default in its duty to send a current audited financial report to
                      its shareholders for the fiscal year that concluded at the end of 2019. In the Shareholder
                      Newsletter for the 1st quarter of 2020, which was posted on KTC’s website on 15 April
                      2020, Mr. Hills claims that KTC has received a recent 2019 Audit Report:
                                      It is already evident that KTC’s efforts to change our financial position are
                              showing results. Kake Tribal Corporation’s (KTC) auditor, Altman & Rogers, com‐
                              pleted its 2019 Audit Report of KTC and subsidiaries that shows significant positive
                              change in the KTC Operations (P&L) and Balance sheet for 2019. KTC made a profit
                              of $145,857 in 2019 and the Balance Sheet is now at $4.78M. Further details are
                              described in this newsletter. Additionally, KTC is taking broad actions to revive its
                              federal businesses allowed under the Alaska Native Claims Settlement Act
                              (ANCSA).

                      KTC Shareholder Newsletter for the 1st quarter of 2020, at pg. 1 (underlining added).

                              (17)    The same Shareholder Newsletter for the 1st quarter of 2020 also discloses
                      that the audited report had been received from the auditor back on 03 March 2020:
                                      OPERATIONS
                              KTC 2019 Financial Report by Altman Rogers‐ NEW. Kake Tribal Corporation’s
                              (KTC) auditor, Altman & Rogers, completed its 2019 Audit Report of KTC and
                              subsidiaries and issued their Final Report on 03 March 2020. The report, KTC and
                              Subsidiaries Consolidated Financial Statements and Additional Information Audit
                              shows significant positive change in the KTC Operations (P&L) and Balance sheet
                              for 2019. Due to the forgiveness of the Hanson and Martin Class Action debt
                              liability, KTC now has a 2019 positive shareholder equity of $2.3 Million versus a
                              negative $5.48 Million in 2018 for a change of approximately $7.78 Million. The
                              KTC Balance Sheet is now at $4.78M now versus the $4.6M of 2018 due to a 2019
                              profit of $145,857 profit versus a 2018 loss of ‐$219,921. The Altman and Rogers
                              Report of KTC and Subsidiaries Consolidated Financial Statements will be provided
                              to all shareholders as part of the KTC Annual Report and Meeting tentatively
FRED W. TRIEM
                              scheduled to occur in the Fall of 2020.
 Attorney at Law
     Box 129          Id., at pg. 2 (underlining added).
Petersburg, Alaska
   99833-0129
triemlaw@alaska.net           (18)    Despite management’s admitted receipt of the auditor’s report on 3 March
 (907) 772-3911
                      2020 and the passage of six months since then, KTC still has not (a) posted the current

                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                               31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                              Page 5 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 5 of 13
                      financial report (for the fiscal year 2019) on its website or (b) sent the report to its

                      shareholders, as it is required to do by federal and state law.

                              (19)    As of the date of the filing of This Complaint, KTC has not distributed the

                      financial data for the fiscal year 2019, which it has withheld from shareholders since

                      March 2020 — data that should have been released to shareholders no later than 30 June

                      2020. ANCSA § 7(o) and AS 10.06.433(a) (deadline of 180 days, i.e., the end of June).

                              (20)    ANCSA § 7(h)(1)(A)(i) and (iii) confer upon KTC’s shareholders certain

                      rights and privileges of shareholding, including “a right to vote in elections for the board

                      of directors” and “all rights of a shareholder in a business corporation organized under the

                      laws of the State.”

                              (21)    The “laws of the State” include AS 10.06.405, which requires KTC to hold

                      an annual meeting of its shareholders, after sending them a notice in the manner required

                      by AS 10.06.410.

                              (22)    In at least one recent year, 2017, KTC did not hold any meeting of its

                      shareholders.

                              (23)    In other years, e.g., 2018 and 2019, KTC did not conduct an annual meeting
                      within the time allowed by its corporate bylaws.

                              (24)    As of the date of filing This Complaint, KTC has not disclosed to its share-
                      holders when they might attend an annual meeting in the current year, 2020? Instead, the
FRED W. TRIEM
 Attorney at Law      KTC Shareholder Newsletter for the 1st quarter of 2020, at pg. 2 reveals only that the
     Box 129
Petersburg, Alaska
   99833-0129
                      “Meeting [is] tentatively scheduled to occur in the Fall of 2020.”
triemlaw@alaska.net

 (907) 772-3911               (25)    ANCSA § 7(h)(1)(A)(ii) and (iii) recognize that KTC’s shareholders are
                      entitled “to receive dividends or other distributions from the corporation” as part of their
                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                        31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                       Page 6 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 6 of 13
                      “rights of a shareholder in a business corporation organized under the laws of the State.”

                              (26)    The “laws of the State” include AS 10.06.305(b), which requires KTC to
                      treat all common shares of stock in the same manner: “All shares of a class shall have the
                      same voting, conversion, and redemption rights and other rights, preferences, privileges,
                      and restrictions unless the class is divided into series (underlining added).”

                              (27)    The “laws of the State” include AS 10.06.313, which provides that “shares of
                      the same class shall be identical.”

                              (28)    The “laws of the State” include AS 10.06.542(a), which prohibits “disparate
                      treatment of shares of the same class or series” and requires that “all shares of the same
                      class or series shall be treated equally with respect to a distribution of shares, cash, ....”

                              (29)    KTC has issued 55,800 shares of general common stock that are outstanding;
                      its shares are not divided into series.

                              (30)    KTC has no preferred class of stock; no special classes of shares of the sort
                      that might be allowed under AS 10.06.308, -.313(1), or -.542.

                              (31)    KTC receives semi-annual payments from Sealaska, its Native regional
                      corporation. See APPENDIX, following page 9 of This Complaint, below.

                              (32)    KTC has not paid a dividend to its shareholders in more than 20 years.

                              (33)    KTC does not make periodic, class-wide distributions of its revenues and
FRED W. TRIEM         profits to all of its shareholders in the uniform manner required by law. Instead, KTC
 Attorney at Law
     Box 129          diverts its corporate wealth to a small inner circle of privileged shareholders to whom it
Petersburg, Alaska
   99833-0129
triemlaw@alaska.net   pays generous dividends that are disguised as salaries, director’s fees, honorariums,
 (907) 772-3911
                      emoluments — none of which are distributed to all shareholders in the manner that is

                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                             31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                            Page 7 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 7 of 13
                      required by the Equal Treatment Rule,1 a common law rule that is partially codified
                      in AS 10.06.305(b), -.313(1) and (7), and -.542.


                              (34)    The officers and directors who control KTC’s finances are looting the

                      enterprise by diverting its revenues and profits to themselves, in violation of their fiduciary

                      duties to manage the corporation for the benefit of all of its owners and in compliance with

                      AS 10.06.450(b). and -.483.

                              (35)    KTC is not complying with ANCSA § 7(h)(1)(A) and KTC does not provide

                      the financial data to its shareholders that is required by ANCSA § 7(o).

                              (36)    KTC fails to meet the procedural and substantive requirements of ANCSA.

                              (37)    Plaintiff is entitled to an Order that directs KTC to comply in a timely

                      manner with the disclosure requirements of ANCSA § 7(o) and AS 10.06.433.

                              (38)    Plaintiff is entitled to an Order that directs KTC to comply with the

                      procedural and substantive requirements of ANCSA §§ 7(h)(1)(A), 7(o), and with the laws

                      of the State that are incorporated by ANCSA and made applicable to KTC by ANCSA

                      § 8(c) [43 U.S.C. 1607(c)].

                              (39)    Plaintiff is entitled to an injunction that prohibits KTC from diverting its

                      income and assets to its officers, directors, staff, and others, and requiring KTC to make all

                      of its distributions and dividends in a uniform, pro rata manner to all of its shareholders
FRED W. TRIEM
 Attorney at Law
     Box 129
                      without discrimination and without favoritism.
Petersburg, Alaska
   99833-0129
triemlaw@alaska.net

                      1
 (907) 772-3911             The Equal Treatment Rule is explained in Victor Brudney, Equal Treatment of Share-
                      holders in Corporate Distributions and Reorganizations, 71 C ALIF . L. R EV . 1073 (1983).
                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                          31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                         Page 8 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 8 of 13
                                                          V. PRAYER FOR RELIEF


                              For the reasons stated above, Peter Adams asserts the following affirmative claims

                      and he requests that the Court grant the following relief:

                              (A)     A declaration that the Federal District Court has subject matter jurisdiction
                      because: (1) KTC’s conduct of its corporate governance and internal affairs violates
                      federal law and (2) KTC’s actions (or failures to take action required by law) violate the
                      rights of its shareholders, which are established and protected by ANCSA §§ 7(h)(1)(A)
                      and 7(o).

                              (B)     A declaration that KTC’s actions, as described in this Complaint, are illegal
                      and contrary to federal and state law.

                              (C)     An injunction to prohibit the continuation or repetition of KTC’s illegal
                      conduct and prohibited corporate governance procedures.

                              (D)     An order awarding plaintiff monetary damages of $10 per share.

                              (E)     An order awarding plaintiff his attorney’s fees and costs.

                              (F)     Orders awarding plaintiff such other and further relief as the Court deems
                      just and proper.

                              Respectfully submitted this 31st day of August in 2020 at Petersburg, Alaska.



FRED W. TRIEM
 Attorney at Law                                                              Fred W. Triem – Attorney for Plaintiff
     Box 129                                                                  Alaska Bar # 7912140
Petersburg, Alaska
   99833-0129                                                                 triemlaw@alaska.net
triemlaw@alaska.net

 (907) 772-3911
                      Attachment: Appendix: KTC’s Profit-Sharing Revenues, 2003 to mid-2020 (3 pgs)

                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                          31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                         Page 9 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 9 of 13
                                Appendix: KTC’s Profit-Sharing Revenues, 2003 to mid-2020
                                      The semi-annual § 7(i, j, m) payments from Sealaska to KTC
                          Every six months, the regional corporation shares revenue with the village corporation.

                                         Date of Pmt.                $ amt. per share   Total Paid to KTC

                                         2003 Total                        $1.63              $90,997
                                         2004 Total                        $2.77            $154,566
                                         2005 Total                        $3.75            $209,250
                                         2006 Total                        $5.93            $330,777
                                         2007 Total                        $7.96            $444,010
                                         2008 Total                      $11.73             $654,724
                                         2009 Total                      $19.73           $1,100,934
                                       03 Mar 2010                         $1.76              $98,208 1
                                        29 Oct 2010                        $4.57            $255,006 2
                                        1 Apr 2011                         $5.94            $331,452 3
                                        8 Dec 2011                         $6.12            $341,496 4
                                        12 Apr 2012                        $7.20            $401,760 5
                                        6 Dec 2012                         $6.76            $377,208 6
                                       29 Mar 2013                         $5.44            $305,552 7
                                        06 Dec 2013                        $6.42            $358,236
                                       11 Apr 20142                        $6.64            $370,512 8
FRED W. TRIEM
 Attorney at Law
     Box 129
                                        05 Dec 2014                        $8.20            $457,560 9
Petersburg, Alaska
   99833-0129
triemlaw@alaska.net
                                        03 Apr 2015                        $6.29            $350,982 10
 (907) 772-3911                         03 Dec 2015                        $9.20            $513,360 11

                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                             31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                           Page 10 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 10 of 13
                                         Date of Pmt.                 $ amt. per share      Total Paid to KTC

                                       29 Mar 2016                          $8.24                $459,792 12
                                       30 Sept 2016                         $4.64                $258,912 13
                                        31 Jan 2017                         $4.76                $265,608 14
                                       30 Sept 2017                         $4.10                $228,780 15
                                       31 Mar 2018                         $11.14                $621,612 16
                                        31 Oct 2018                         $5.15                $287,370 17
                                        12 Apr 2019                        $15.70                $876,060 18
                                       15 Nov 2019                         $ 9.29                $518,382 19
                                       31 Mar 2020                          $9.74                $543,492 20

                                         TOTALS                          $200.84              $11,206,598



                              Revenue sharing between Native corporations is required by ANCSA § 7 (i), (j),

                      and (m) [43 U.S.C. § 1606(i), (j), and (m)]. These payments are not restricted; KTC’s

                      profit sharing is not insulated or protected from the rights and claims of KTC’s

                      shareholders.

                              KTC receives these payments from Sealaska twice a year. These payments should be
                      intercepted by court order and directed to the registry of the court for later distribution to
                      all of the shareholders on an even, uniform, pro rata basis.
FRED W. TRIEM
 Attorney at Law              In the year 2019 alone, KTC received more than $1.3 million in profit sharing from
     Box 129
Petersburg, Alaska
   99833-0129
                      the Native regional corporations.              But KTC has not distributed any of these funds to its
triemlaw@alaska.net
                      own shareholders. It has not paid a class-wide dividend since 1998.
 (907) 772-3911



                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                                 31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                               Page 11 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 11 of 13
                              Within the past seventeen months (since April 2019) KTC has received three profit-
                      sharing payments that total $1,937,934.

                              The information compiled in the table above has been collected from KTC’s annual

                      financial reports, and from public sources that are identified in the endnotes, below.

                              The amount of revenue distribution paid to KTC is calculated by multiplying the

                      amount per share of Sealaska’s § 7(i) payment (e.g., $9.74 per share on 31 March 2020) x

                      55,800 (the number of KTC’s shares that are issued and outstanding). The product of
                      these two numbers is the total amount of the semi-annual payment that KTC receives (but

                      does not distribute to its own shareholders).


                              1
                                 Northern Business & Economy March 26, 2010
                              2
                                 Northern Business & Economy October 29, 2010
                              3
                                 Northern Business & Economy April 1, 2011
                              4
                                 Sealaska Newsletter November 2011
                              5
                                 Sealaska Newsletter April 2012 ($8.45 - $1.25 = $7.20)
                              6
                                 Sealaska Newsletter December 2012
                              7
                                 Sealaska Newsletter March 2013
                              8
                                 Sealaska Statement dated April 3, 2014
                              9
                                 Sealaska Statement dated December 3, 2014
                              10
                                 Sealaska Statement dated April 13, 2015
                              11
                                 Sealaska Statement dated November 27, 2015
                              12
                                 Sealaska Statement dated March 29, 2016
                              13
                                 Sealaska Statement dated September 30, 2016
                              14
                                 Sealaska Statement dated January 31, 2017
                              15
                                 Sealaska Statement September 30, 2017
                              16
                                 Sealaska Statement March 31, 2018
                              17
                                 Sealaska Statement October 18, 2018
                              18
                                 Sealaska Newsletter March 2019
FRED W. TRIEM                 19
                                 Sealaska news release, November 2019
 Attorney at Law              20
     Box 129
                                 Sealaska news release March 2020, URL =
Petersburg, Alaska                           https://www.sealaska.com/shareholders/sealaska-announces-spring-2020-
   99833-0129
triemlaw@alaska.net
                                             shareholder-distribution/

 (907) 772-3911



                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                          31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                        Page 12 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 12 of 13
                                                          CERTIFICATE OF SERVICE

                      I hereby certify that on the 31st day of August 2020 I will send a copy of the foregoing
                      pleading to: Robert Misulich, Esq., KTC’s corporate and litigation counsel, at Schwabe
                      Williamson, Anchorage, Alaska, as an electronic file of this pleading transmitted
                      by E-mail.




                                                                           Fred W. Triem




FRED W. TRIEM
 Attorney at Law
     Box 129
Petersburg, Alaska
   99833-0129
triemlaw@alaska.net

 (907) 772-3911



                      +   C OMPLAINT FOR C ORPORATE G OVERNANCE                                    31 August 2020
                          Adams v. Kake Tribal Corp. [KTC], et al.                                  Page 13 of 13

                          Case 1:20-cv-00009-SLG Document 1 Filed 08/31/20 Page 13 of 13
